Title: From George Washington to William Palfrey, 17 October 1779
From: Washington, George
To: Palfrey, William


        
          Dr Sir
          Hd Qrs West-point 17th Octbr 1779.
        
        Colonel Brodhead writes me from Pittsburg the 16th Sepr last that “the troops here have at least nine months pay due to them and that there is neither money nor pay-master to discharge the arrearages.”
        I wish you as soon as possible to take such order in this case as it may require. There are of Continental troops under his command the 9 Virginia & th[e] 8 P. Regiments—Rollin’s corps and a few company’s of rangers. I do not know what number of Militia may have been employed—⟨Bu⟩t you will no doubt provide for such contingncies. I am Dr Sir &c.
      